Examiner’s Amendment

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sam Noel on 02/08/2022.
The application has been amended for claims as follows: 


1.	(Currently amended) An autoteach enclosure system of a wafer processing system, the autoteach enclosure system comprising:
	a plurality of surfaces that at least partially enclose an interior volume of the autoteach enclosure system;	
an autoteach pin at least partially disposed within the interior volume, wherein the autoteach pin is a scannable feature having a fixed position within the autoteach enclosure system; and
the wafer processing system, wherein the autoteach pin enables an autoteach operation of a robot arm of the wafer processing system, wherein the autoteach operation is an operation to automatically teach the fixed position within the autoteach enclosure system to the robot arm of the wafer processing system; and 
a baseplate coupled to a bottom surface of the plurality of surfaces, wherein the baseplate is to interface with a substantially horizontal portion of the load port, wherein the autoteach pin is secured to the baseplate and extends through the bottom surface into the interior volume.

2.	(Canceled) 

3.	(Currently amended) The autoteach enclosure system of claim 1 [[2]], wherein the baseplate comprises a plurality of receptacles to engage with kinematic pins of the substantially horizontal portion of the load port, and wherein the fixed position of the autoteach pin is relative to the plurality of receptacles.

4.	(Currently amended) The autoteach enclosure system of claim 1 [[2]], wherein the autoteach pin comprises:
	a clamp to secure the autoteach pin to the baseplate; and
	a seal to be secured between the clamp and the baseplate.

1 [[2]], wherein the autoteach pin further comprises:
	a first portion comprising a cylindrical sidewall, wherein the robot arm is to use the first portion to locate the fixed position within the autoteach enclosure system.

6.	(Original) The autoteach enclosure system of claim 5, wherein the autoteach pin further comprises:
a second portion comprising planar sidewalls and that are disposed between the first portion and the baseplate, wherein the second portion is configured to enable calibration of robot arm error.

7.	(Original) The autoteach enclosure system of claim 1, wherein the autoteach enclosure system comprises: 
at least one of handles or an overhead transport (OHT) flange coupled to at least one of the plurality of surfaces configured to enable transportation of the autoteach enclosure system; and 
one or more purge adaptors coupled to at least one of the plurality of surfaces, wherein the front interface is to seal to the load port responsive to being docked to the load port, wherein the interior volume of the autoteach enclosure system is configured to be purged via the one or more purge adaptors prior to opening of the autoteach enclosure system.



9-15.	(Canceled) 

16.	(Currently amended) An enclosure system of a wafer processing system, the enclosure system comprising:
a plurality of surfaces that at least partially enclose an interior volume of the enclosure system;
	a plurality of support structures disposed in the interior volume;
	a calibration substrate disposed on the plurality of support structures in the interior volume, the calibration substrate comprising a calibration pin; and	
	a front interface coupled to one or more of the plurality of surfaces, wherein the front interface is configured to interface the enclosure system with a substantially vertical portion of a load port of [[a]] the wafer processing system, wherein the calibration substrate enables a calibration operation of a robot arm of the wafer processing system to automatically determine robot arm error of the robot arm; and 
a door that is to interface with the one or more of the plurality of surfaces and is to prevent movement of the calibration substrate during transportation of the enclosure system.

17.	(Canceled) 


an autoteach pin at least partially disposed within the interior volume below the calibration pin, wherein the autoteach pin is a scannable feature having a fixed position within the enclosure system, wherein the autoteach pin enables an autoteach operation of the robot arm, wherein the autoteach operation is an operation to automatically teach the fixed position within the enclosure system to the robot arm.

19.	(Original) The enclosure system of claim 18 further comprising:
	a collar disposed on the autoteach pin, wherein the collar is to support the calibration substrate.

20.	(Original) The enclosure system of claim 16, wherein the calibration substrate enables a diagnostic operation of the robot arm to determine whether a first error occurs in securing the calibration substrate. 


Allowable Subject Matter
3.	1, 3-8, 16, 18-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least an autoteach enclosure system of a wafer processing system, the autoteach enclosure system comprising “a baseplate coupled to a bottom surface of the plurality of 

For claim 16, the references of record, either singularly or in combination, do not teach or suggest at least an enclosure system of a wafer processing system, the enclosure system  comprising “a door that is to interface with the one or more of the plurality of surfaces and is to prevent movement of the calibration substrate during transportation of the enclosure system” in combination with other limitations as a whole.

The closet prior arts on records Narasimhan et al. (US PGPUB 2021/0257233 A1), Sadeghi et al. (WO 2021/022291 A1), Sadeghi et al. (WO 2021/021501 A1), Bergantz et al. (US PGPUB 2020/0324410 A1). Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 

Claims 3-8, 18-20 are also allowed being dependent on allowable claims 1, 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897